       Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

               v.                         No. 1:16-CR-10216-PBS-1

 GLENN P. PEARSON,
             Defendant.


                        DECLARATION OF JONATHAN KERR


       In accordance with the provisions of 28 U.S.C. § 1746, I, the undersigned

Jonathan Kerr, do hereby make the following declaration pertinent to the above styled

cause of action:

       1. I, Jonathan Kerr, am the Supervisory Attorney for the FCC Allenwood

          Consolidated Legal Center, which includes the United States Penitentiary in

          Waymart, Pennsylvania (“USP Canaan”) and Satellite Camp. I have access to

          official records compiled and maintained by the Federal Bureau of Prisons

          (“BOP”), many of which are located in BOP computerized records

          (“SENTRY”) and inmate files, to include Glenn Pearson, Federal Register

          Number 99722-038.

       2. On April 9, 2020, Pearson submitted a request to the Warden for “immediate

          release.” On April 17, 2020, the Warden denied the RIS request finding he

          doesn’t meet the criteria set forth in BOP Program Statement 5050.50.

          The BOP’s Authority to Place Inmates on Home Confinement

       3. The BOP’s statutory authority to transfer prisoners to home confinement rests
        Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 2 of 12



             in 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541. The BOP’s policy and

             procedures regarding home confinement are outlined in BOP Program

             Statement 7320.01, Home Confinement and BOP Operations Memorandum,

             Home Confinement under the First Step Act, both of which are available on

             www.bop.gov via the Resources tab. Both statutes set forth certain

             limitations with respect to the BOP’s transfer authority. See 18 U.S.C. §

             3624(c)(2) and 34 U.S.C. § 60541. However, pursuant to the Attorney

             General’s directives in light of the COVID-19 pandemic, dated March 26,

             2020, and April 3, 2020, infra, and given the surge in positive cases at select

             sites, the BOP began immediately reviewing all inmates who have COVID-19

             risk factors, as described by the Centers for Disease Control and Prevention

             (CDC), to determine which inmates are suitable for home confinement. Since

             the release of the Attorney General’s original memorandum dated March 26,

             2020, the BOP is prioritizing transfers to home confinement of all suitable

             inmates as an appropriate response to the COVID-19 pandemic. 1

             The Attorney General’s Memorandum for the Director of the Bureau
             of Prisons, dated March 26, 2020
        4. On March 26, 2020, the Attorney General issued a Memorandum for the

             Director of the Bureau of Prisons (the March 26, 2020 Memorandum) to

             ensure that, in light of the COVID-19 pandemic, BOP utilizes home


1
  On April 24, 2020, Pearson was reviewed by his unit team and is not a candidate for home confinement placement
at this time. Notably, on April 7, 2020, the institution was contacted by the Cape and Islands District Attorney’s
Office in Barnstable, Massachusetts and District Attorney Sharon Thibeault regarding pending state charges they
intend to pursue once their court reopens.
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 3 of 12



   confinement, where appropriate, to protect the health and safety of BOP

   personnel and people in BOP’s custody. Pursuant to the March 26, 2020

   Memorandum, BOP is prioritizing the use of its statutory authorities to grant

   home confinement for inmates seeking transfer in connection with the

   ongoing COVID-19 pandemic. It was noted in the March 26, 2020

   Memorandum that many inmates will be safer in BOP facilities where the

   population is controlled and there is ready access to doctors and medical care.

   But for some eligible inmates, home confinement might be more effective in

   protecting their health.

5. In assessing whether home confinement should be granted pursuant to the

   March 26, 2020 Memorandum, BOP considers the totality of circumstances for

   each individual inmate, the statutory requirements for home confinement,

   and the following non-exhaustive list of discretionary factors:

      a. The age and vulnerability of the inmate to COVID-19, in accordance

          with the CDC guidelines;

      b. The security level of the facility currently holding the inmate, with

          priority given to inmates residing in low and minimum security

          facilities;

      c. The inmate’s conduct in prison, with inmates who have engaged in

          violent or gang-related activity in prison or who have incurred a BOP

          violation within the last year not receiving priority treatment;

      d. The inmate’s score under PATTERN (the Prisoner Assessment Tool
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 4 of 12



         Targeting Estimated Risk and Need), with inmates who have anything

         above a minimum score not receiving priority treatment;

      e. Whether the inmate has a demonstrated and verifiable re-entry plan

         that will prevent recidivism and maximize public safety, including

         verification that the conditions under which the inmate would be

         confined upon release would present a lower risk of contracting

         COVID-19 than the inmate would face in his or her BOP facility;

      f. The inmate’s crime of conviction, and assessment of the danger posed

         by the inmate to the community. Some offenses, such as sex offenses,

         will render an inmate ineligible for home confinement. Other serious

         offenses weigh heavily against consideration for home confinement.

6. In addition to setting forth these factors, the March 26, 2020 Memorandum

   stated that before granting any inmate discretionary release, the BOP Medical

   Director, or someone he designates, will, based on CDC guidance, make an

   assessment of the inmate’s risk factors for severe COVID-19 illness, risks of

   COVID-19 at the inmate’s prison facility, as well as the risk of COVID-19 at

   the location in which the inmate seeks home confinement. The BOP will not

   grant home confinement to inmates when doing so is likely to increase their

   risk of contracting COVID-19. The BOP will grant home confinement only

   when it has determined -- based on the totality of circumstances for each

   individual inmate -- that transfer to home confinement is likely not to

   increase the inmate’s risk of contracting COVID-19.
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 5 of 12



7. Moreover, the March 26, 2020 Memorandum noted that for the protection of

   the public, any inmate to whom BOP grants home confinement is to be placed

   in a mandatory 14-day quarantine before that inmate is discharged from a

   BOP facility to home confinement. Inmates transferred to home confinement

   under this prioritized process are also subject to location monitoring devices

   and, where a court order is entered, are subject to supervised release.

   The CARES Act and the Attorney General’s Memorandum for the
   Director of the Bureau of Prisons, dated April 3, 2020
8. The Coronavirus Aid, Relief, and Economic Security (CARES) Act, Public

   Law No. 116-236 (enacted March 27, 2020), authorizes the Attorney General to

   expand the cohort of inmates who can be considered for home confinement

   upon his finding of emergency conditions which are materially affecting the

   function of the BOP. On April 3, 2020, the Attorney General made that

   finding, and in a Memorandum for the Director of the Bureau of Prisons

   (April 3, 2020 Memorandum), authorized the Director to immediately

   maximize appropriate transfers to home confinement of all appropriate

   inmates held at BOP facilities where the Director determines that COVID-19

   is materially affecting operations.

9. The April 3, 2020 Memorandum specifically stated that the BOP must move

   with dispatch in using home confinement, where appropriate, to move

   vulnerable inmates out of FCI Oakdale, FCI Danbury, and FCI Elkton, and to

   give priority to those institutions, and others similarly affected, as the BOP
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 6 of 12



   continues to process the remaining inmates who are eligible for home

   confinement under pre-CARES Act standards.

10. The April 3, 2020 Memorandum directed that the BOP give priority in

   implementing the new standards to the most vulnerable inmates at the most

   affected facilities and was explicit that the BOP should begin implementing

   this directive immediately at the identified facilities and any other facilities at

   risk of similar problems. The April 3, 2020 Memorandum stated that the

   review should include a much broader pool of at-risk inmates—not only

   those who were eligible for transfer prior to the Attorney General exercising

   his authority under the CARES Act.

11. For inmates deemed suitable candidates for home confinement, the April 3,

   2020 Memorandum directed the BOP to immediately process these inmates

   for transfer and then immediately transfer them following a 14-day

   quarantine at an appropriate BOP facility. The April 3, 2020 Memorandum

   further authorized BOP to, in appropriate cases, require that the inmate being

   transferred undergo his or her 14-day quarantine in the residence to which

   the inmate is being transferred rather than in the BOP facility from which the

   inmate is being transferred. The assessment of all inmates remains guided by

   the factors in the March 26, 2020 Memorandum.

12. The April 3, 2020 Memorandum also recognized that the BOP has limited

   resources to monitor inmates on home confinement and that the U.S.

   Probation Office is unable to monitor large number of inmates in the
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 7 of 12



   community, and authorized the BOP to transfer inmates to home confinement

   even if electronic monitoring is not available, so long as it determines in every

   instance that doing so is appropriate and consistent with the obligation to

   protect public safety.

13. Lastly, the April 3, 2020 Memorandum stated that it is essential for the BOP to

   continue making determinations for home confinement in a careful and

   individualized way that remains faithful to the duty of protecting the public

   and law enforcement officers.

   The BOP’s Implementation of the March 26, 2020 and the April 3, 2020
   Memoranda
14. The BOP is devoting all available resources to executing the Attorney

   General’s directives, with such resources tailored and prioritized according to

   the needs of individual institutions across the country. The BOP is assessing

   the inmate population to determine which inmates would be appropriate for

   transfer under this priority program. The BOP is then processing those

   inmates for transfer as expeditiously as possible.

15. The BOP is also frequently updating its public website to provide information

   and responses to frequently asked questions regarding its response to the

   COVID-19 pandemic, including providing information regarding its

   implementation of the Attorney General’s directives.

16. The BOP has increased home confinement by over 87.5 % since March 2020,

   and is continuing to aggressively screen inmates for home confinement. Since
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 8 of 12



   the March 26, 2020 Memorandum instructing the BOP to prioritize home

   confinement as an appropriate response to the COVID-19 pandemic, the BOP

   has placed an additional 2,471 inmates on home confinement. See

   www.bop.gov.

17. Inmates do not need to apply to be considered for home confinement. BOP

   Case Management staff are urgently reviewing all inmates to determine

   which ones meet the criteria established by the Attorney General. While all

   inmates are being reviewed for suitability for home confinement, any inmate

   who believes he or she is eligible may request to be referred to home

   confinement and provide a release plan to his or her Case Manager.

18. It should be noted that for public safety reasons, in accordance with the

   March 26, 2020 Memorandum, and to ensure BOP is deploying its limited

   resources in the most effective manner, the BOP is currently assessing a

   number of factors to ensure that an inmate is suitable for home confinement

   including, but not limited to, reviewing the inmate’s institutional discipline

   history for the last twelve months; ensuring that the inmate has a verifiable

   release plan; verifying that the inmate’s primary offense is not violent, a sex

   offense, or terrorism related; and confirming the inmate does not have a

   current detainer.

19. In addition, and in order to prioritize its limited resources, BOP has generally

   prioritized for home confinement those inmates who have served a certain

   portion of their sentences, or who have only a relatively short amount of time
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 9 of 12



   remaining in those sentences. While these priority factors are subject to

   deviation in BOP’s discretion in certain circumstances and are subject to

   revision as the situation progresses, BOP is at this time prioritizing for

   consideration those inmates who either (1) have served 50% or more of their

   sentences, or (2) have 18 months or less remaining in their sentences and have

   served 25% or more of their sentences. As BOP processes the inmates eligible

   for home confinement under these criteria and learns more about the COVID-

   19 pandemic and its effect on BOP facilities, it is assessing whether and how

   to otherwise prioritize consideration.

20. If the incarcerated individual does not qualify for home confinement under

   BOP criteria, an inmate may be reviewed for placement in a Residential

   Reentry Center and home confinement at a later stage in accordance with

   applicable laws and BOP policies.

   Measures to Protect Inmate and Staff Safety
21. In response to the pandemic, BOP has taken significant measures to protect

   the health of the inmates in its charge. These steps include, but are not

   limited to the following:

22. The current modified operations plan requires that all inmates in every BOP

   institution be secured in their assigned cells/quarters for a period of at least

   14 days, in order to stop any spread of the disease. Only limited group

   gathering is afforded, with attention to social distancing to the extent

   possible, to facilitate commissary, laundry, showers, telephone, and computer
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 10 of 12



   access. Further, BOP has severely limited the movement of inmates and

   detainees among its facilities. Though there will be exceptions for medical

   treatment and similar exigencies, this step as well will limit transmissions.

23. All staff and inmates have been and will continue to be issued an appropriate

   face covering and strongly encouraged to wear the face covering when in

   public areas when social distancing cannot be achieved.

24. Every newly admitted inmate is screened for COVID-19 exposure risk factors

   and symptoms. Asymptomatic inmates with risk of exposure are placed in

   quarantine. Symptomatic inmates are placed in isolation until they test

   negative for COVID-19 or are cleared by medical staff as meeting CDC

   criteria for release from isolation. In addition, all staff are screened for

   symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit or

   higher are barred from the facility on that basis alone. A staff member with a

   stuffy or runny nose can be placed on leave by a medical officer.

25. Contractor access to BOP facilities is restricted to only those performing

   essential services (e.g. medical or mental health care, religious, etc.) or those

   who perform necessary maintenance on essential systems. All volunteer visits

   are suspended absent authorization by the Deputy Director of BOP. Any

   contractor or volunteer who requires access will be screened for symptoms

   and risk factors.

26. Social and legal visits were stopped as of March 13, 2020, and remain

   suspended until at least May 18, 2020, to limit the number of people entering
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 11 of 12



   the facility and interacting with inmates. In order to ensure that familial

   relationships are maintained throughout this disruption, BOP has increased

   detainees’ telephone allowance to 500 minutes per month. Tours of facilities

   are also suspended. Legal visits will be permitted on a case-by-case basis after

   the attorney has been screened for infection in accordance with the screening

   protocols in place for prison staff, contractors, and visitors.

27. Further details and updates of BOP’s modified operations are available to the

   public on the BOP website at a regularly updated resource page:

   www.bop.gov/coronavirus/index.jsp.

  Compassionate Release / Reduction in Sentence Procedures

28. The BOP lacks the authority to provide inmates with a reduction in sentence

   through compassionate or “early release.” Rather, only an Article III judge—

   specifically, the inmate’s sentencing judge—may authorize such a reduction

   of an inmate’s federal sentence. However, on an inmate’s request, the

   Director of the BOP may make a motion to an inmate’s sentencing court to

   reduce a term of imprisonment under 18 U.S.C. § 4205(g) and 18 U.S.C. §

   3582(c)(1)(A). The BOP uses these statutory authorities in “extraordinary or

   compelling circumstances” which could not reasonably have been foreseen

   by the court at the time of sentencing. This process is outlined in BOP

   Program Statement 5050.50, Compassionate Release/Reduction In Sentence

   Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g). (This BOP
Case 1:16-cr-10216-PBS Document 113-1 Filed 05/14/20 Page 12 of 12



   program statement is available at www.bop.gov via the Resources tab).

29. Additionally, the First Step Act specifies that an inmate may file a Motion for

   Reduction of Sentence directly in the sentencing court after exhaustion of

   administrative remedies, or 30 days from the date the warden receives such a

   request from the inmate, whichever is earlier. See 18 U.S.C. § 3582(c)(1)(A).

30. Currently there are no COVID-19 cases at the USP Canaan main institution or

   adjacent satellite camp. The BOP website lists “1” current staff case, however,

   that staff member’s case resolved and they were not and are not assigned to

   the adjacent satellite camp, where Pearson is.



Executed on this 13th day of May, 2020


                                         JONATHAN Digitally      signed by
                                                        JONATHAN KERR

                                         KERR           Date: 2020.05.13
                                         _____________________________
                                                        13:13:24 -04'00'

                                          Jonathan Kerr
                                          Supervisory Attorney
                                          FCC Allenwood/USP Lewisburg
